 

Exhibit 10.3

 

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is entered into this
February 19, 2019, by and among Ideanomics, Inc., a Nevada corporation (the
“Company”) and SolidOpinion, Inc., a Delaware Corporation (“SolidOpinion”), in
connection with the consummation of the transactions contemplated by that
certain Asset Purchase Agreement (the “Purchase Agreement”), dated February 19,
2019, among the same parties hereto, pursuant to which the Company agrees to
purchase certain SolidOpinion assets in consideration for 4,500,000 shares (the
“Shares”) of Company common stock, $.001 par value per share (“Common Stock”).
Pursuant to the terms of the Purchase Agreement, the parties hereto desire to
enter into this Agreement in order to grant certain registration rights to
SolidOpinion and its successors and assigns:

 

1.            Certain Definitions. As used in this Agreement, the following
terms shall have the following respective meanings:

 

“Commission” shall mean the Securities and Exchange Commission, or any other
federal agency at the time administering the Securities Act.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

 

“Holder” shall mean a holder of Restricted Stock.

 

“Registration Expenses” shall mean the expenses so described in Section 4.

 

“Restricted Stock” shall mean the Shares, excluding Shares (i) which have been
(a) registered under the Securities Act pursuant to an effective registration
statement filed thereunder and disposed of in accordance with the registration
statement covering them or (b) publicly sold pursuant to Rule 144 under the
Securities Act or (ii) which may be sold pursuant to Rule 144(k) (or its
successor) under the Securities Act.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

 

“Selling Expenses” shall mean the expenses so described in Section 4.

 

   

 

 

2.            Piggy-Back Registration. If the Company at any time proposes to
register any of its Common Stock under the Securities Act for sale to the
public, whether for its own account or for the account of other security holders
or both (except with respect to registration statements on Forms S-4, S-8 (or
their successors) or another form not available for registering the Restricted
Stock for sale to the public), each such time it will give prompt written notice
in any event no later than 30 days prior to the filing of such registration
statement to the Holders of its intention so to do. Upon the written request
delivered by the Holder to the Company within 15 days after the giving of any
such notice by the Company to register any of the Restricted Stock, the Company
shall include in such registration all Restricted Stock as to which registration
shall have been so requested to be included in the securities to be covered by
the registration statement proposed to be filed by the Company, all to the
extent requisite to permit the sale or other disposition by the Holder of such
Restricted Stock so registered. In the event that any registration pursuant to
this Section 2 shall be, in whole or in part, an underwritten public offering of
Common Stock, the number of shares of Restricted Stock to be included in such an
underwriting may be reduced if and to the extent that the managing underwriter
shall be of the opinion that such inclusion would adversely affect the marketing
of the securities to be sold by the Company therein; provided, however, that in
any event the Holders shall be entitled to register the offer and sale or
distribute at least 20% of the securities to be included in any such
registration or takedown. Notwithstanding the foregoing provisions, the Company
may withdraw any registration statement referred to in this Section 2 without
thereby incurring any liability to the Holder.

 

3.            Registration Procedures. If and whenever the Company is required
by the provisions of Section 2 (Piggy Back Registration) to effect the
registration of any shares of Restricted Stock under the Securities Act, the
Company will, as expeditiously as possible:

 

(a)          furnish to the Holder(s) such number of copies of the registration
statement and the prospectus included therein (including each preliminary
prospectus) as the Holder(s) reasonably may request in order to facilitate the
public sale or other disposition of the Restricted Stock covered by such
registration statement;

 

(b)          notify each selling Holder, promptly after the Company receives
notice thereof, of the time when such Registration Statement has been declared
effective or a supplement to any Prospectus forming a part of such registration
statement has been filed with the Commission;

 

(c)          register or qualify the Restricted Stock covered by such
registration statement under the securities or “blue sky” laws of such
jurisdictions as the Holder(s) or, in the case of an underwritten public
offering, the managing underwriter reasonably shall request, provided, however,
that the Company shall not for any such purpose be required to qualify generally
to transact business as a foreign corporation in any jurisdiction where it is
not so qualified or to consent to general service of process in any such
jurisdiction; and

 

(d)          immediately notify the Holder, at any time when a prospectus
relating to the Restricted Stock is required to be delivered under the
Securities Act, of the happening of any event of which the Company has knowledge
as a result of which the prospectus contained in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing.

 

 -2- 

 

 

It shall be a condition to the Company’s obligations under Section 2 (Piggy Back
Registration) with respect to any registration that the Holder furnish to the
Company in writing such information with respect to the Holder and the proposed
distribution of the Restricted Stock as reasonably shall be necessary in order
to assure compliance with federal and applicable state securities laws.

 

4.            Expenses. All expenses incurred by the Company in connection with
a registration to which Section 2 (Piggy Back Registration) is applicable,
including, without limitation, all registration and filing fees, printing
expenses, fees and disbursements of counsel and independent public accountants
for the Company, fees and expenses (including counsel fees) incurred in
connection with complying with state securities or “blue sky” laws, fees of the
National Association of Securities Dealers, Inc., transfer taxes, fees of
transfer agents and registrars, and costs of insurance obtained by the Company,
but excluding any Selling Expenses, are called “Registration Expenses.” All
underwriting discounts and selling commissions and reasonable fees and
disbursements of a Holder’s counsel applicable to the sale of Restricted Stock
are called “Selling Expenses.” The Company will pay all Registration Expenses in
connection with each registration statement under Section 2 (Piggy Back
Registration). Each selling Holder will pay all of its respective Selling
Expenses in connection with each registration statement under Section 2 (Piggy
Back Registration).

 

5.Indemnification and Contribution.

 

(a)          In the event of a registration of any of the Restricted Stock under
the Securities Act pursuant to Section 2 (Piggy Back Registration), the Company
will indemnify and hold harmless the Holder of such Restricted Stock thereunder,
each underwriter of such Restricted Stock thereunder and each other person, if
any, who controls such Holder or underwriter within the meaning of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which such Holder, underwriter or controlling person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in any registration statement under which such Restricted Stock was
registered under the Securities Act pursuant to Section 2 (Piggy Back
Registration), any preliminary prospectus or final prospectus contained therein,
or any amendment or supplement thereof, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse such Holder, such underwriter and such controlling person for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action,
provided, however, that the Company will not be liable in any such case if and
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by any such
Holder, such underwriter or such controlling person in writing specifically for
use in such registration statement or prospectus.

 

 -3- 

 

 

(b)          In the event of a registration of any of the Restricted Stock under
the Securities Act pursuant to Section 2 (Piggy Back Registration), the Holder
of such Restricted Stock will indemnify and hold harmless the Company, each
person, if any, who controls the Company within the meaning of the Securities
Act, each officer of the Company who signs the registration statement, each
director of the Company, each underwriter and each person who controls any
underwriter within the meaning of the Securities Act, against all losses,
claims, damages or liabilities, joint or several, to which the Company or such
officer, director, underwriter or controlling person may become subject under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the registration statement under which such Restricted Stock was registered
under the Securities Act pursuant to Section 2 (Piggy Back Registration), any
preliminary prospectus or final prospectus contained therein, or any amendment
or supplement thereof, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse the
Company and each such officer, director, underwriter and controlling person for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action,
provided, however, that such Holder will be liable hereunder in any such case if
and only to the extent that any such loss, claim, damage or liability arises out
of or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission made in reliance upon and in conformity with information
pertaining to such Holder, as such, furnished in writing to the Company by or on
behalf of such Holder specifically for use in such registration statement or
prospectus, and provided, further, however, that the liability of the Holder
hereunder shall not in any event exceed the net proceeds received by such Holder
from the sale of Restricted Stock covered by such registration statement.

 

(c)          Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 5 (Indemnification and
Contribution) and shall only relieve it from any liability which it may have to
such indemnified party under this Section 5 (Indemnification and Contribution)
if and to the extent the indemnifying party is prejudiced by such omission. In
case any such action shall be brought against any indemnified party and it shall
notify the indemnifying party of the commencement thereof, the indemnifying
party shall be entitled to participate in and, to the extent it shall wish, to
assume and undertake the defense thereof with counsel satisfactory to such
indemnified party, and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 5 (Indemnification and Contribution) for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected, provided, however, that, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be reasonable
defenses available to it which are different from or additional to those
available to the indemnifying party or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, the indemnified party shall have the right to select a separate counsel
and to assume such legal defenses and otherwise to participate in the defense of
such action, with the expenses and fees of such separate counsel and other
expenses related to such participation to be reimbursed by the indemnifying
party as incurred.

 

 -4- 

 

 

(d)          If the indemnification provided for in this Section 5
(Indemnification and Contribution) is held by a court of competent jurisdiction
to be unavailable to an indemnified party with respect to any losses, claims,
damages or liabilities referred to herein, the indemnifying party, in lieu of
indemnifying such indemnified party thereunder, shall to the extent permitted by
applicable law contribute to the amount paid or payable by such indemnified
party as a result of such loss, claim, damage or liability in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
actions that resulted in such loss, claim, damage or liability, as well as any
other relevant equitable considerations. The relative fault of the indemnifying
party and of the indemnified party shall be determined by a court of law by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission; provided, however, that in no
event shall any contribution by a Holder hereunder exceed the gross proceeds
from the offering received by such Holder.

 

(e)          The obligations of the Company and Holder under this Section 5
(Indemnification and Contribution) shall survive completion of any offering of
Restricted Stock in a registration statement and the termination of this
Agreement. No indemnifying party, in the defense of any such claim or
litigation, shall, except with the consent of each indemnified party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation.

 

6.            Preservation of Rights. The Company shall not grant any right,
enter into any agreement, take any action, or permit any change to occur, with
respect to its securities that violates or subordinates the rights expressly
granted to the Holders of Restricted Stock in this Agreement.

 

 -5- 

 

 

7.            Miscellaneous.

 

(a)          This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective successors and assigns. The Company
may assign this Agreement at any time in connection with a sale or acquisition
of the Company, whether by merger, consolidation, sale of all or substantially
all of the Company’s assets, or similar transaction, without the consent of the
Holders; provided, that the successor or acquiring Person agrees in writing to
assume all of the Company’s rights and obligations under this Agreement. Any
assignment of Restricted Stock by any Holder (including, without limitation, any
assignment or distribution of Restricted Stock by SolidOpinion to its
stockholders) shall automatically assign the rights and obligations in this
Agreement with respect to such Restricted Stock, whereupon such purchaser or
transferee shall have the benefits of, and shall be subject to the restrictions
contained in, this Agreement as if such purchaser or transferee was originally
included in the definition of a Holder herein and had originally been a party
hereto.

 

(b)        All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient, or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this section:

 

(i) if to the Company, at Ideanomics, Inc., 55 Broadway, 19th Floor New York, NY
10006; E-mail: FTovar@ideanomics.com Attention: Federico Tovar, Chief Financial
Officer;

 

(ii) if to SolidOpinion or any subsequent Holder of Restricted Stock, at such
address as may have been furnished to the Company in writing by SolidOpinion or
such Holder;

 

(c)        This Agreement shall be governed by and construed in accordance with
the laws of the State of New York, without regard to conflicts of law principles
thereof.

 

(d)          This Agreement may not be amended or modified, and no provision
hereof may be waived, without the written consent of the Company and the Holders
of a majority of the Restricted Stock. No waiver by any party or parties shall
operate or be construed as a waiver in respect of any failure, breach or default
not expressly identified by such written waiver, whether of a similar or
different character, and whether occurring before or after that waiver. Except
as otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

 -6- 

 

 

(e)          This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

(f)          The obligations of the Company to register shares of Restricted
Stock under Section 2 (Piggy Back Registration) shall terminate when there shall
no longer be any unregistered Restricted Stock outstanding; provided, that the
provisions of Section 4 (Expenses) and Section 5 (Indemnification and
Contribution) shall survive any such termination.

 

(g)          If any provision of this Agreement shall be held to be illegal,
invalid or unenforceable, such illegality, invalidity or unenforceability shall
not affect any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction. Upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

 

(h)          Each Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, shall be entitled to specific
performance of its rights under this Agreement. The Company acknowledges that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Agreement and the Company
hereby agrees to waive the defense in any action for specific performance that a
remedy at law would be adequate.

 

(i)          Each of the parties to this Agreement shall execute and deliver
such additional documents, instruments, conveyances and assurances and take such
further actions as may be reasonably required to carry out the provisions hereof
and to give effect to the transactions contemplated hereby.

 

(j)          Any Holder or other person receiving any written notice from the
Company pursuant to this Agreement regarding the Company’s plans to file a
registration statement shall treat such notice confidentially and shall not
disclose such information to any person other than as necessary to exercise its
rights under this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 -7- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

IDEANOMICS, INC.         By: /s/ Alfred P. Poor     Name: Alfred P. Poor    
Title: COO         SOLIDOPINION, INC.         By: /s/ Constantine Goltsev    
Name:  Constantine Goltsev     Title: Chief Executive Officer  

 

 -8- 

 

